Citation Nr: 0701123	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE


Entitlement to payment or reimbursement for medical expenses 
incurred on September 4, 2004, in connection with private 
hospital emergency room treatment at Cape Coral Hospital.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1974 to November 
1977 and from January 1981 to April 1984.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida.


FINDINGS OF FACT

1.  The medical expenses incurred on September 4, 2004, were 
not authorized in advance by VA and an application was not 
made to VA within 72 hours for authorization.

2.  The veteran is not currently service-connected for any 
disability.

3.  The services provided by Cape Coral Hospital were not 
rendered due to an emergency and a VA facility was feasibly 
available.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
expenses incurred on September 4, 2004, in connection with 
private emergency room treatment at Cape Coral Hospital have 
not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 
38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In a January 2005 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim, and the 
effect of this duty upon his claim.  In addition, the veteran 
was advised, by virtue of a detailed January 2005 statement 
of the case (SOC), issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  We therefore find that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the SOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2006).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
medical expense reimbursement does not involve effective date 
or initial rating, there can be no possibility of any 
prejudice to the veteran.

II.  Medical Expense Reimbursement

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
on September 4, 2004.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  In 
this case, there is no evidence that the veteran obtained 
proper prior authorization for payment or reimbursement of 
the private medical expenses he incurred on September 4, 
2004, at the Cape Coral Hospital.

The veteran seeks reimbursement or payment for unauthorized 
medical expenses incurred during a private emergency room 
visit on September 4, 2004, at the Cape Coral Hospital.  The 
veteran contends that VA should pay for his medical expenses 
because his emergency room visit was necessary because of 
worsening pain and swelling, an emergent situation.  He 
further argues that the nearest VA facility was not feasibly 
available because it was a weekend, and VA did not have an 
emergency room in the Cape Coral area.  

Records from the day of treatment at Cape Coral Hospital's 
emergency room indicate that the veteran presented to the 
emergency room for evaluation of a right foot infection.  The 
veteran reported that approximately five days earlier, he had 
stepped on a nail and was actually starting to heal until he 
accidentally struck the back of the foot with a board, and, 
he believed that working out in the rain with shoes on caused 
his foot to get infected.  Since that time, over the prior 
two or three days, he developed increased redness, selling, 
and pain over the dorsal aspect of the foot with the pain 
being aggravated by any weightbearing.  The veteran denied 
any fever, earache, runny nose, or sore throat.  He had no 
chest pain, cough, or shortness of breath.  There was no 
abdominal pain, nausea, vomiting or diarrhea.  

Physical examination revealed temperature of 98.0, pulse 65, 
respirations 16, blood pressure 103/69.  Oxygen saturation 
was 98 percent on room air.  The veteran was alert in no 
acute distress.  Respirations were non-labored.  Extremity 
and skin examination showed the right foot to have a mild 
surrounding area of erythema, edema, induration, and warmth 
over the middle to distal aspect of his fifth metatarsal.  
There was a healing puncture wound over the dorsal aspect of 
the foot; but no pus draining from that site.  Distal 
neurovascular was intact.  Extremity and skin examination 
otherwise showed good temperature, texture, and turgor.  The 
veteran was otherwise alert and appropriate.  X-ray of the 
foot was normal.  The veteran was given 2 grams of Rocephin 
intravenously.  The discharge diagnosis was cellulitis of the 
right foot.  Keflex and Vicodin were prescribed, and the 
veteran was instructed to use ice and keep the foot elevated.  
The veteran was also instructed to follow up with his private 
medical doctor for a re-check in 48 hours.  

The law provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation may be paid on the basis 
of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services:

(1) For an adjudicated service-connected disability; (2) For 
nonservice-connected disabilities associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) For any disability of a veteran who has a total 
disability permanent in nature, resulting from a service-
connected disability;(4) For any illness, injury or dental 
condition in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. § Chapter 31 and who 
is medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.48(j); and 

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

In this case, the veteran does not meet all of the criteria 
of 38 C.F.R. § 17.120(a).  Service connection is not in 
effect for any disability, thus he cannot meet the criteria 
of a non-service-connected disability having aggravated a 
service- connected disability.  Additionally, there is no 
evidence that the veteran is participating in a 
rehabilitation program.  The provisions in 38 C.F.R. § 17.120 
are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].  
Thus, the Board need not address (b) and (c), although these 
criteria will be discussed in more detail below.

Nevertheless, even if the criteria for payment or 
reimbursement of medical expenses are not met under 
38 U.S.C.A. § 1728, payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities may be authorized under 38 U.S.C.A. § 1725 and 38 
C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106- 177.  The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

Again, this criteria is conjunctive, not disjunctive; thus 
all criteria must be met.  See Melson, supra.  In December 
2004, the VAMC reviewed the veteran's request for payment or 
reimbursement of the unauthorized non-VA emergency care under 
the Millennium Health Care Act.  Both an administrative and 
medical review was conducted.  In a December 2004 medical 
opinion, the doctor noted, based on the emergency room 
treatment records, that the veteran was afebrile on 
presentation, and that the examination on September 4, 2004 
showed mild area of erythema, edema, induration and warmth 
over the middle to distal fifth metatarsal.  The doctor noted 
that cellulite without fever is clearly not emergent, 
particularly given the multiple days of duration of the 
condition.  Finally, this doctor noted that non-emergent VA 
medical facilities were available.  

See Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (defining 
a medical emergency as a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action).  Additionally, "feasibly available" is not defined 
in the relevant statute or regulation.  See 38 U.S.C.A. § 
1728; 38 C.F.R. § 17.120.  However, the provisions of 38 
C.F.R. § 17.53, also for application, state that a VA 
facility may be considered as not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use public or private facilities.  38 C.F.R. §§ 
17.52, 17.53.  For example, a VA facility would not be 
feasibly available if there were evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center.  
See 38 C.F.R. § 17.1002(c).

Upon review of the evidence of record, the Board finds that 
the veteran's condition at the time he presented to the Cape 
Coral Hospital's emergency room on September 4, 2004 was not 
emergent, and a VA facility was feasibly available at the 
time that time.  The Board emphasizes that the medical 
records show that the veteran presented to the emergency room 
without fever, with normal vital signs, and was not in any 
acute distress, according to the emergency room record.  
Although the veteran asserts that his foot condition was 
deteriorating to the point where he felt emergency room 
treatment was necessary, the veteran made no attempt to 
utilize any VA emergency care facility or attempt to use non-
emergent care VA facilities.  The veteran acknowledges that 
the nearest VA facility was some distance away, but he does 
not challenge that he was medically capable of making the 
journey and receiving the necessary care or treatment.  

Assuming for purposes of this decision that VA medical 
facilities were not feasibly available on that date, there is 
no evidence, beyond the veteran's lay opinion, that the 
treatment was rendered for a medical emergency of such a 
nature that delay would have been hazardous to life or 
health.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).  While the veteran is clearly of the opinion 
that the treatment he received on September 4, 2004, was for 
a medical emergency, he can only report symptoms.  The 
veteran is not qualified to opine as to his own emergent 
status, because as a lay person without medical training, is 
not competent to offer an opinion that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a "medical emergency" is a 
medical question best answered by a physician, see Cotton v. 
Brown 7 Vet. App. 325, 327 (1995), and the only medical 
opinion of record, the one obtained from the a VA doctor, 
offered an opinion that the veteran's treatment was for a 
nonemergent health condition.  There is no opinion to the 
contrary.  Thus, there is no medical evidence which 
demonstrates that the veteran was seen for a medical 
emergency on September 4, 2004.  

Furthermore, it has not been shown by any competent medical 
evidence or opinion that the VA hospital was not "available" 
to provide any necessary care for the veteran, and moreover, 
there is no medical evidence to show that the veteran's foot 
condition was an emergent condition at the time he received 
medical treatment on September 4, 2004.

The Board recognizes that there are financial difficulties 
that arise from unexpected medical expenses.  However, while 
the Board is sympathetic toward the veteran, it is bound by 
the law, and this decision is dictated by the relevant 
statutes and regulations.  As the evidence of record shows 
that the veteran's condition was not emergent, and VA 
facilities were feasibly available, the Board is without 
authority to grant benefits.  See 38 U.S.C.A. §§ 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].

In summary, the Board finds that the preponderance of the 
evidence is against payment of reimbursement for the 
unauthorized private medical care incurred on September 4, 
2004.  The appeal is therefore denied.




ORDER


Payment or reimbursement for the unauthorized medical 
serviced incurred on September 4, 2004, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


